

115 HR 6141 IH: To require the Secretary of Energy to develop a report on a pilot program to site, construct, and operate micro-reactors at critical national security locations, and for other purposes.
U.S. House of Representatives
2018-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6141IN THE HOUSE OF REPRESENTATIVESJune 19, 2018Mr. Wilson of South Carolina (for himself, Mr. Norcross, Mr. Hudson, and Mr. Peters) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo require the Secretary of Energy to develop a report on a pilot program to site, construct, and
			 operate micro-reactors at critical national security locations, and for
			 other purposes.
	
		1.Report on pilot program for micro-reactors
 (a)Report requiredNot later than 12 months after the date of enactment of this Act, the Secretary of Energy shall develop and submit to the Committee on Armed Services and the Committee on Energy and Commerce in the House of Representatives and the Committee on Armed Services and the Committee on Energy and Natural Resources in the Senate a report describing the requirements for, and components of, a pilot program to provide energy resilience for critical national security infrastructure at Department of Defense and Department of Energy facilities by contracting with a commercial entity to site, construct, and operate at least one licensed micro-reactor at a facility identified under the report by December 31, 2027.
 (b)ConsultationAs necessary to develop the report required under subsection (a), the Secretary of Energy shall consult with—
 (1)the Secretary of Defense; (2)the Nuclear Regulatory Commission; and
 (3)the Administrator of the General Services Administration. (c)ContentsThe report required under subsection (a) shall include—
 (1)identification of potential locations to site, construct, and operate a licensed micro-reactor at a Department of Defense or Department of Energy facility that contains critical national security infrastructure that the Secretary of Energy determines may not be energy resilient;
 (2)assessments of different nuclear technologies to provide energy resiliency for critical national security infrastructure;
 (3)a survey of potential commercial stakeholders with which to enter into a contract under the pilot program to construct and operate a licensed micro-reactor;
 (4)options to enter into long-term contracting for electricity acquisition and reactor operations, including various financial mechanisms for such purpose;
 (5)identification of requirements for licensed micro-reactors to provide energy resilience to mission-critical functions at facilities identified under paragraph (1);
 (6)an estimate of the costs of the pilot program; (7)a timeline with milestones for the pilot program;
 (8)an analysis of the existing authority of the Department of Energy, Nuclear Regulatory Commission, and Department of Defense to enable the siting, construction, and operation of a licensed micro-reactor; and
 (9)recommendations for any legislative changes to the authorities analyzed under paragraph (8) necessary for the Department of Energy, Nuclear Regulatory Commission, or the Department of Defense to enable the siting, construction, and operation of a licensed micro-reactor.
 (d)DefinitionsIn this section: (1)Critical national security infrastructureThe term critical national security infrastructure means any site or installation that the Secretary of Energy or the Secretary of Defense determines supports mission-critical functions of the national security enterprise.
 (2)LicensedThe term licensed means holding a license under section 103 or 104 of the Atomic Energy Act of 1954. (3)Micro-reactorThe term micro-reactor means a nuclear reactor that has a thermal power production capacity that is not greater than 50 megawatts.
 (4)Pilot programThe term pilot program means the pilot program described in subsection (a). (e)FormThe report required under subsection (a) shall be submitted in unclassified form, but, if the Secretary of Energy determines it necessary, may include a classified appendix.
 (f)LimitationsThis Act does not authorize the Department of Energy or Department of Defense to enter into a contract with respect to the pilot program.
			